European initiative in the field of civil protection (debate)
The next item is the debate on the oral question to the Council on the European initiative in the field of civil protection by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety, by Mr Galeote, on behalf of the Committee on Regional Development and by Mr Daul, on behalf of the Committee on Agriculture and Rural Development (B6-0442/2006).
Mr President, Madam President-in-Office of the Council, Madam Vice-President of the European Commission, the experience acquired over recent years from dealing with natural and man-made disasters has revealed that there are shortcomings in the capacity for national intervention and, consequently, increased expectations of Community assistance, assistance which will need to have the attributes of effective intervention in the field of prevention and rapid response. From this point of view, an early warning and response system is needed, based on the following four components: identification and assessment of the risks, constant monitoring of the risks, a warning and communication mechanism and, lastly, preparedness, in other words the ability to respond and help.
Allow me to refer briefly to certain parameters of particular importance which characterise such an effective civil protection mechanism, as referred to in the exceptional Barnier report passed by plenary and in the report which I presented to the Euro-Mediterranean plenary.
We need a lookout system, intervention units from the participating states, response guidelines and the relevant information for citizens, best practices for dealing with situations and mutual consular assistance in determining contact points between Member States.
It goes without saying that, without the necessary funding and the fundamental participation of the Member States, the entire endeavour will remain in abeyance. The question, therefore, Madam President-in-Office, is whether the Council has the will to respond to the demand and, of course, to secure the necessary cooperation of the Member States.
I believe that, in the relevant decisions, the need to respond to the demand and expectations of the citizens will ultimately prevail, dictated first and foremost by the increase in and frequency and intensity of natural disasters which result in loss of life as well as financial and environmental damage.
In addition, we must always bear in mind that promoting cooperation between the Member States in the field of civil protection will gradually consolidate a European conscience in the citizens and will be a visible example of the solidarity which must distinguish the European Union.
author. - (ES) Mr President, without going into the underlying causes, over recent years several countries have been suffering serious natural disasters. Particularly in the summer, we have suffered fires, floods and the effects of a particularly severe drought.
We frequently see how the affected regions of the Member States, sometimes of the most developed ones, lack sufficient resources to deal with these phenomena themselves.
Nevertheless, it sometimes seems that we are more conscientious about offering our solidarity when the damage is done thousands of kilometres away than we are when it is done in a Member State.
Despite all of this, the Council appears to be sticking to a passive approach. Some people will say that no more money should be spent, but it is not a financial issue, and one example of this is that you, representatives of the Council, are not making any progress on the reform of the European Solidarity Fund, which will not cost a single additional euro from the Community budget.
Sometimes we are in no position to criticise. Plenary approved the sending of a delegation to the most affected regions at the beginning of September, and, Mr President, Parliament's Bureau is still tied up with regulatory issues that it has to sort out before it can give the green light to that delegation.
We shall not lose heart, however, because nobody believes that we should not provide resources for a common effort that will make us more effective when it comes to helping people. The principle of subsidiarity will be respected as well. There is no intention of impinging on the sovereignty of any Member State.
There is a report, for which Mr Barnier is responsible, on the table in the Council, which provides a good basis for this work. I would like to know whether the Council intends to pursue this issue. The European Parliament will undoubtedly give its enthusiastic support, and Europeans will be grateful for that.
author. - (DE) Mr President, Madam President-in-Office of the Council, no region can cope unaided with natural disasters, whether these be forest fires, earthquakes or floods. Fighting them, and, moreover, coping with their aftermath, goes beyond the capacities of regional authorities, and so the regions affected are reliant on solidarity, primarily on aid from neighbouring regions and support from the national level, with which responsibility for civil protection and disaster prevention lies.
I would like to make it clear that we have no need of new powers at European level, which would duplicate structures and waste money on administrative apparatus. I also find somewhat problematic the idea of using European money from the structural funds or even money intended for rural development. European policy for rural areas looks towards the future; it supports the nation states in their regional investment strategies in international competition. There are those who are now demanding that these valuable resources be put to work in preventing forest fires and compensating their victims, and, on that front too, I have to say that it does not seem to make much sense to use European taxpayers' money for such things as firebreaks.
As we all know, the European Solidarity Fund is there to deal with really major disasters, for those very situations in which individual countries are unable to cope with natural calamities, but I would demand that this fund be more flexible in its use of money. I also call for more binding rules on the international coordination of crisis interventions, initially bilaterally between the states concerned and in exceptional cases at the European level too, but, please, let there be no new European superstructures in the civil protection field and no more wasting of valuable European resources on tasks that really should, in the main, be left to the nation states!
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, in drafting its answer, the Council has gone on the assumption that the honourable Members wish to know how the Union's civil protection services are to be developed and taken forward by the Council. Their introductory speeches have now confirmed that our assumption was correct and that this is indeed the issue.
The primary goal in the work of the Council is to establish better coordination to ensure that assistance interventions function more efficiently. The Council will rely on this in existing structures, such as the civil protection monitoring and information centre that operates in association with the Commission and the Secretariat-General of the Council of the European Union.
The second goal of the Council's work is to provide assistance quickly wherever it is needed. The Member States themselves have the main responsibility for providing assistance in emergencies. With reference to a Commission proposal for establishing a financial instrument for emergency services and rapid assistance interventions, the Council is examining whether, with certain conditions in place, a proportion of the Community budget appropriations allocated for EU civil protection operations could be used for the hire of transport and equipment. All this shows that the Council considers it very important to strengthen the European Union's preparedness in the area of civil protection.
Mr President, the fact that this is the third time in recent months that we have discussed this issue demonstrates the enhanced sensitivity of the European Parliament.
I have pointed out on another occasion that it is a paradox that we have a common policy for farmers, the environment and regional development, but have no policy for the natural disasters that affect farmers and regional development and the environment. This is a paradox in the functioning of the European Union to date.
Furthermore, I consider that indifference on these issues is also strengthening Euro-scepticism. The image of the European Union would be much more positive if there were a European mechanism and if the European Union were present after any natural disaster at the problem faced at that moment by the citizens. We need to understand this. I do not think that particular thought is needed in order to adopt this perception. We do not want substitution of the Member States. Of course the Member States will also continue to be present, but what we want is for there to be coordination.
Minister, it was the Council that called on Mr Βarnier, a distinguished European and successful Commissioner, to table a proposal to you, not us. You noted the Council proposal in June and, since then, the proposal has remained without there being any development. You need to tell us something. I know that you do not merely represent your country here; you represent 25 countries and you must coordinate between yourselves, really coordinate. Months have gone past. Must we wait again for disasters as happened in Germany in 2002 before we do something? At that time, the disasters were the reason we set up the Solidarity Fund. We cannot proceed in this fashion. You need to say something clearer at some point and you have time up to December to raise the matter and to follow up the Barnier report. You owe it to yourselves, because you called on him to draft that report, and you owe it, above all, to the citizens of Europe.
on behalf of the PSE Group. - (PT) Madam President-in-Office of the Council, Commissioner, as times change, so do needs. The climate is no longer what it was dozens of years ago. All year round, parched dry days alternate with days of torrential rain.
'Climate change is not science fiction', said Kofi Annan today as he opened the Climate Change Conference in Nairobi. Insurance experts have predicted that natural disasters will cause EUR 2.3 billion's worth of damage in 2040.
Climate change lies at the root of natural disasters throughout the world that have left a trail of destruction and death in their wake. Global warming is one of the major problems of our times. It is necessary to raise awareness among the citizens and encourage them to take part in the prevention of these disasters, although responsibility for managing the response to natural disasters rests primarily with the country affected, with the Union playing a supporting role.
The Community civil protection mechanism must be strengthened with greater resources and more wide-ranging powers. This indeed was what you said, Mrs Lehtomäki, but what actual form will this process of strengthening take? What is the Council thinking of doing to enhance the European Civil Protection mechanism? Does the Council support the idea of creating a European Strategic Coordination Centre responsible for gathering and disseminating information on emergencies and for making rapid reaction resources available for combating the different types of disaster? What does the Council intend to do with the Barnier report, as mentioned earlier?
These are the questions to which we would like answers.
on behalf of the ALDE Group. - (FR) Mr President, ladies and gentlemen, if there is one area in which all Europeans expect effective Community responses, it is that of large-scale natural disasters.
Everyone has seen how, whenever major disasters such as the tsunami occur, there is a quick response on the part not only of individual countries and NGOs but also of our fellow citizens who, through their gifts of money, clothes and time, are able to join forces and take action. However, we have also seen, when each of these disasters has occurred, that what was missing was proper organisation. We are indeed confronted by inadequate organisation.
That is why, together with my group, I am in favour of implementing preventative actions and of putting in place the capacity to respond very quickly to the consequences of tragedies. In this connection, I should like to draw attention to the quality of the Barnier report, which states the problem well and proposes solutions that are constructive not only - my fellow Members have already emphasised this - in terms, as one would expect, of efficiency but also of subsidiarity. At this stage, I should like to point out where this report scores. Although no one questions the fact that it is for the various military organisations, fire services and other players of various kinds to exercise their responsibilities in full, it has to be acknowledged that only the European Union is in a position to ensure preventative and responsive coordination.
Finally, I should like to emphasise that the European Union has thus had the opportunity to demonstrate at a global level that the word 'solidarity' is not devoid of meaning but may be translated as 'practical action'. If, when disasters similar to those of the past occur - and there is, unfortunately, a danger of their doing so in 2007 - the European Union has a presence on the ground in order to offer a response to human suffering and to mitigate the material, technical and ecological disasters, it will be viewed by the world as a more unified and much more practical enterprise. For this reason too, it is important for the Presidency successfully to carry out this operation as early as at the beginning of 2007.
on behalf of the IND/DEM Group. - There are indeed two aspects. There are disasters, natural and man-made, and there is terrorist attack.
Allow me to speak from the perspective of the UK, where we have experienced both of those within the last year. Last December, at an oil-storage depot near London, we had the biggest fire in peacetime Europe. In July there was a serious terrorist attack in central London, with three tube trains bombed below ground and a bus above ground.
In each case we coped. And it is more than just a question of subsidiarity. We do not want to become dependent - and neither should anybody else.
So, I have a question. What do you mean by 'European Consulates'? Are these to be imposed upon national systems, over and above them?
Another question: the European Civil Defence Force referred to in the Barnier report - what is it going to do? Is it an armed unit? If so, under whose control? Based where? Could it be deployed without national government request or permission?
Finally, the Constitution included a European policy on the prevention of natural disasters and on civil protection. A further question: is this an attempt to introduce parts of the dead Constitution into new legislation?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, it has become very clear from this debate that the Council, Parliament and surely the Commission too share exactly the same goals. Firstly, we have to be able to establish effective arrangements for coordination in the field of civil protection. The other goal that we share is that assistance should go wherever it is needed efficiently. It is worth bearing in mind that a high level of cooperation will be needed to achieve these shared goals. We do not necessarily or automatically need new structures, and we should not imagine that something will run well merely by creating a new structure. Cooperation is therefore paramount, and is a keyword here.
Furthermore, when we speak of certain natural disasters we have to remember, particularly when they occur outside the European Union, that there are a lot of players other than the European Union in the field. In such situations, the Union needs to be part of a wider internationally coordinated operation. The need for coordination in the field was very evident when the tsunami disaster struck, when there were dozens, even hundreds, of players in the field at the same time.
Mr Barnier's proposals are now being considered and digested by the Member States. They are very ambitious, and right now the work of the Council work is focussed on finalising decisions on the financial instrument, leading to a common civil protection instrument. Work is also nevertheless continuing with respect to Mr Barnier's proposals, and he has been invited to present his ideas at the Justice and Home Affairs Council on 5 December.
The debate is closed.
Written statements (Rule 142)
(IT) This umpteenth and timely question on the sensitive matter of EU civil protection capacity puts the spotlight on one of the most convoluted and controversial sectors that the Member States have ever had to deal with.
As I have said before - I have talked to the Commission on a number of occasions and expressed my views in this House - since the civil protection sector is a matter for the individual Member States, it inevitably comes up against very different laws, types of professional training and practices. For that reason, I have for some time supported the idea of capacity building and strengthening the coordination of the national intervention forces, with the aim of rendering the various national legislations more homogeneous. In my view, such action has to be delegated to a special European Civil Protection Agency, on the model of the US Federal Emergency Management Agency.
Recent experience has taught us that, if you look beyond the willingness shown, for example, when the horrific tsunami hit part of the Indian Ocean in 2004, the European Union's emergency management is, I am sorry to say, utterly inadequate.
(FR) The strategy developed in the excellent Barnier report with a view to making the most of the very considerable efforts made by Europeans in the field of emergency aid could supplement the Community civil protection mechanism instituted in 2001, whether the crisis were internal or external to the EU.
I particularly approve of the proposal aimed at basing this force in the EU's seven outermost regions, which give Europe a human and territorial presence off the African coast - the Canaries and Madeira - in the Indian Ocean - Réunion - and in or close to the Americas - Guiana, Martinique, Guadeloupe and the Azores - not to mention the overseas territories in the Pacific: French Polynesia and New Caledonia.
We must follow the example of the French Red Cross, which has created overseas-based teams for responding to humanitarian crises. These are capable of rushing to the area concerned in less than 24 hours, setting up emergency hospitals and providing tents, medicines, water supplies, telecommunications and logistical support.
In order to give practical expression to the 'Europe of projects', the European Union must take initiatives inspired by a clear, comprehensible and strong political will.
Enhanced civil protection on the part of Europe would involve a federative dimension, strongly identifying the action concerned as European, and, in accordance with the principle of solidarity dear to our Community, would represent a source of pride for our fellow citizens.